Explanations of vote
Interest subsidies designed to offset the Member States' interest charges in connection with the purchase of EU agricultural products are one of many drawbacks to EU agricultural policy, which needs to be radically transformed. In the interests of consistency, it should, however, be accepted that, where the new Member States are concerned, a certain amount of interest offsetting might take place to prevent mass unemployment from being created in the poorer parts of Europe.
This report concerns an extension to a regulation that has existed since 2004 and that compensates those new Member States whose interest substantially exceeds the EU average. The cost of an extension amounts to approximately EUR 10 million per year. It has been proposed that funding be obtained from savings within other budget headings so that there are no additional aggregate budget increases. The Commission also regards this extension as part of a package in which the removal of subsidies for maize cultivation is also proposed - a step that would mean a significant saving of approximately EUR 35 million in 2008 (with, according to the Commission, a total saving for 2008-2014 of EUR 617.8 million).
In the longer term, a 'no' vote would be in danger not only of having a bad effect on the new Member States, but also of jeopardising the Commission's proposed saving of just over EUR 600 million. I have therefore chosen, in spite of everything, to vote in favour of this report.
(DE) Mr President, although it is very difficult to give a statement of vote with all this noise going on, I would like to say that I abstained from voting on the grounds that I find this state of affairs unsatisfactory. Germany and a number of recalcitrant deficit-runners may well now be on the road to recovery, but I do not see that as an occasion for rejoicing, and all the less so in view of the fact that they, while benefiting from the surprising strong economic growth, are nevertheless considering extracting even more money from the consumers' pockets. It is for that reason that I have abstained from voting.
in writing. (PL) I voted in favour of adoption of the report on the opinion on the Council Regulation repealing Council Regulation (EC) No 2040/2000 on budgetary discipline- C6- 0277/2006-
Mr Lewandowski presented a good report. Council Regulation (EC) No 2040/2000 of 26 September 2000 became redundant following implementation of Council Regulation (EC) No 1290/2005 and implementation of the new credit guarantee reserve mechanism for the period 2007-2013.
Repeal of this regulation will improve the quality of Community legislation. Doing away with outdated provisions will significantly improve the transparency of our legislation, and facilitate its implementation.
in writing. - (PT) This proposal to amend a number of directives as regards procedural rules and evaluation criteria for the prudential assessment of acquisitions aims principally at promoting cross-border mergers and acquisitions (M[amp]A) in the banking and financial sector. In other words, it aims at promoting the concentration and centralisation of capital at European level, by improving the penetration ability of foreign capital and the integration of the financial markets. Prudential assessment is thus seen as an obstacle to cross-border M[amp]A, following a Commission survey presented in November 2005 on barriers to consolidation of the financial sector within the internal market.
Apart from maximum harmonisation, among other technical details, the proposal provides for reducing the periods for prudential assessment by the competent national and banking supervisory authorities from the current 65 days to 30 days. The compromise proposal extends the period proposed by the Commission but still accepts a reduction to the current period. We therefore voted against.
in writing. The unanimity of agreement between the committee members who actively considered this report underlines the concerns for shareholders. Institutional shareholdings by fund managers who sought to repatriate rights to owners of those shares was critical to the success and balance of this report. Similarly the level of communications and appropriate timing has renewed the connection between share owners and boards of directors, allowing questions to be put without the 'nuisance effect' which could jeopardise effective management of shareholder meetings.
(DE) Mr President, I should like to explain why I voted against the Howitt report. The attempt is being made to compel people, under the heading of Corporate Social Responsibility, to do what small and medium-sized enterprises have always done in any case, for social responsibility is a major characteristic of small and medium-sized businesses and a permanent feature of their entrepreneurial culture. The European Union's misguided subsidies policy, though, has for years on end supported big businesses and limited companies for which the worker is no more than an exchangeable item, and which have, slowly but surely, driven small and medium-sized enterprises off the market. It is for this reason that I voted against this report.
in writing. The UK Conservative delegation voted against the Howitt report in committee, as did the EPP-ED, because it was oppressive and regulatory in tone. The UK Labour rapporteur had called for yet more EU legislation, rather than inspiring companies to choose to adopt the concept themselves.
As a result of my amendments in plenary this report has been completely turned around. The voluntary nature proposed by the Commission has been endorsed. Parliament has accepted that a social EU does not automatically need more EU regulation.
As is increasingly the case, it has been UK Conservatives setting the agenda.
in writing. - (PT) The current trend in the majority of EU countries, with the increase in insecure and badly paid jobs and the exploitation of migrant workers both from outside the European Union and from within the EU itself - as has been happening with Portuguese workers in the Netherlands and Spain, for instance, and now in the United Kingdom - goes to show that companies are accepting less and less social responsibility.
Furthermore, the countless relocations by multinationals, even when their productivity levels are high, just because they want ever larger profits, demonstrating complete insensitivity towards the thousands of people they make redundant, are proof that most large companies practise no social responsibility whatsoever.
It is symptomatic that the proposals that we tabled in plenary were rejected, since they highlight the incongruence between the objectives attributed to corporate social responsibility and the employment policies put forward by the Commission, particularly 'flexicurity', designed to liberalise unfair dismissals, support the proliferation of precarious work and devalue collective agreements and employment with rights.
Therefore, despite the positive proposals contained in the report, little is likely to change in practice until there is political will for change and a proper review of labour law and International Labour Organisation rules.
I see three fundamental contradictions in this report on corporate social responsibility. The first is the claim that this responsibility is established on a voluntary basis while there is a requirement for frameworks, standards, definitions, controls and incentives to be created that are so diverse and restrictive as to undermine the very voluntary nature of this approach.
The second is the claim that businesses are being encouraged to be socially responsible when all EU policies, and especially competition policy, actually encourage businesses to relocate and to look for the lowest fiscal, social, environmental and labour cost bidder, including within the EU.
The third is the desire to make European businesses act in a socially responsible way, without excessive international trade really being challenged and with our markets continuing to be opened up to imports from countries that practise all forms of dumping, forced labour, child labour and political prisoner labour.
There is a certain hypocrisy to that. Even if you deny it, you are making businesses bear the responsibility and making them suffer the consequences of your policies, your failures, your powerlessness and your defeats.
in writing. - (FR) Corporate social responsibility is a mish-mash of a concept that, notwithstanding the imagination of the ultra-Europeans, has nothing original to it. This non-binding gimmick appeared in the United States as far back as the 1950s. In France, the notion of 'socially responsible companies' came about specifically at the time of the Sudreau report in 1975. And, in 1982, social objectives were imposed on businesses in the public competition sector in an attempt to shock the people and the executives of triumphant socialism.
Twenty-five years later, CSR is aimed quite simply at humanising and regulating globalisation. These pious hopes in times of unemployment and social precarity against a backdrop of international instability make CSR seem like a huge con. We must clearly stop wasting our time and our money on considerations that are aimed merely at sending out polite weedy messages when we are lagging behind the world.
Let us be responsible, first and foremost, for ourselves. Let us show respect for ourselves by implementing a Europe-wide system of preference and of Community protection for people, production and businesses. Let us increase, for instance, customs duties on imports of third-country goods that have not been manufactured in accordance with minimum European social standards.
in writing. - (PT) In a perfect market, both the economic performance and the social or environmental impact of a company would be taken into account in determining its worth and its public image. In a perfect market, consumers would choose the products that were directly best for them and indirectly best for their other interests.
Of course, such a market does not exist. Those who follow a continually interventionist line will therefore argue for greater regulation and more legislation. That is not the route that I advocate. Even though I realise that the market is not and never will be perfect, my preference lies with market mechanisms and with solutions that bring such mechanisms to bear. Thus, measures that promote and disseminate good practice and, above all, those that foster a demanding consumer culture are preferable in my view.
That leaves the issue of competitiveness. I am not convinced by the idea that profit, or simply economic viability, always has to be at odds with the environment, employment and social responsibility. Profit is not an evil: it is a good thing, provided that it is gained in accordance with the rules, particularly those created within the market as a result of greater pressure from consumers. These are the rules that we must bring to bear.
Not by a long shot is it taken as self-evident, as it should be, that companies should exercise corporate social responsibility. Companies that consider themselves to be socially responsible owe it to society to reduce to a minimum the negative social and environmental effects of their activities. Meanwhile, since many initiatives have claimed the label of 'socially responsible', consumers can no longer see the wood for the trees and every inspection becomes an impossible task to the layman. Moreover, the effects of the free market and the destructive nature of the constant quest for the lowest prices is progressively becoming a matter of common knowledge. Regulations are needed in this area in order to strengthen the consumer's hand and reinforce the supporting structure of the odd well-meaning company. Europe can play a pioneering role on the social responsibility front by developing policy that creates, and enforces, standards whilst at the same time guaranteeing a level playing field.
This is exactly what Mr Howitt's report on 'corporate social responsibility: a new partnership' is doing. It pleads, inter alia, in favour of compulsory reporting, chain responsibility and more transparency where lobbyists are concerned. It also argues in favour of lending more weight to the social and environmental effects in public tenders. Since the report quite clearly opts in favour of sustainability, it receives my unqualified support.
in writing. I welcome the rapporteur's own-initiative report. The concept of a European standard for product-labelling recognising human rights and workers' rights should be supported. There are still too many people in our world today, many of whom are children, living under modern-day slavery. With the bicentenary of the abolition of slavery being remembered on 25 March, we need to do all that we can to combat modern-day slavery. Corporate social responsibility helps us in this battle.
in writing. (DE) My reason for rejecting the Howitt report is that the most essential characteristic of Corporate Social Responsibility is voluntarism rather than dirigisme. Mandatory social and environmental reporting goes against the Lisbon Strategy and militates against the reduction of bureaucracy to such an extent that I find myself unable to support it. Such dirigisme handicaps and endangers most of all small and medium-sized businesses, which were and still are the backbone of the German economy. It is out of concern at this approach that I firmly repudiate the report.
(DE) Mr President, like the Austrian People's Party delegation as a whole, I voted in favour of the Sartori report, since we take the view - and it is a sad and lamentable fact that that view still has to be expressed - that women are no more able than they were to lead a life combining work, career, and children, that is to say, a life in every circumstance of which they determine for themselves what they shall do. We are in favour of women being given in this respect, once and for all, the freedom to choose, and of policymakers creating the conditions under which women will be able to do just that, particularly with regard to education, vocational training and equal pay for equal work.
(NL) Mr President, for clarity's sake, I should like to say that my vote against the Sartori report should not be seen as a rejection of gender equality. This is a principle I wholeheartedly endorse and regard as an important achievement of our European civilisation.
It is a principle that is increasingly being challenged in our society due to the mobilisation of Islam in Europe, and this mobilisation of Islam and its effects on our values and our civilisation is indeed something about which a great deal can be said. Unfortunately, the report does not breathe a word about this.
What I am opposed to, though - and hence my vote against the report - is the compulsory quotas and parities in all kinds of institutions and in the political world. In fact, I regard this mandatory quota for women as an insult, and I take the view that women do not need positive discrimination in order to claim their legitimate place in society in the way, and when, they want this.
in writing. - (FR) I voted in favour of the Sartori report on a roadmap for equality between women and men (2006-2010).
Although gender equality is a value proclaimed by the European Union, there is still some way to go, for example regarding equal pay. In this regard, I endorse the rapporteur's proposals aimed at requesting the application of the equal pay principle so that the 15% gap between the pay awarded to a man and to a woman doing the same job is no longer the rule.
I welcome the implementation of practical strategies aimed at promoting female entrepreneurship.
Furthermore, I am delighted by the proposal in the report that calls on the Commission to speed up the creation of policies aimed at reconciling family and professional life, not least by actively encouraging fathers to make use of available flexible working time options and to take on household chores and family work.
I am also delighted by the measures designed to protect women and children from all forms of violence, including slavery, honour crimes, human trafficking and polygamy.
Finally, I am delighted by the request made to the Commission concerning the adoption of practical initiatives for promoting the emancipation and integration of migrant women.
in writing. (SV) Because we think it obvious that men and women should be equal, we have voted in favour of the equality road map.
We also believe, however, that responsibility for most of the actions taken to achieve equality should lie with individuals. Because the measures requiring legislation come, more often than not, within the competence of the individual Member States, we have voted against a long list of separate proposals in the report. We do not, for example, believe that the EU should decide on matters such as childcare, maternity and paternity leave or abortion legislation in the Member States.
in writing. - (PT) All the proposals that we tabled to clarify the causes of the kinds of discrimination that still exist were rejected in the plenary vote. I would highlight the following:
Emphasises the need to amend the European Union's economic policies so that all women, men and children can live with dignity and without the threat of poverty;
Underlines the importance of establishing Community indicators on childcare facilities and on the gap in wages and other income between men and women, by sector, not least as regards atypical work and part-time work;
Underlines the need to fight for the mainstreaming of gender equality in the economic guidelines, including in the accession process, with a view to avoiding the adverse effects in terms of gender equality that are generated by privatisation and liberalisation processes and cuts in public spending in social sectors, and reaffirms that high-quality public services are essential, calling for an increase in budget funding in social areas so as to prevent social exclusion and combat the trafficking of women;
Fears that policies focusing on increasing EU competitiveness may jeopardise the interests of women in other regions of the world.
Hence our decision to abstain.
in writing. (SV) Gender equality and women's vulnerability in both private life and the life of society as a whole are among the greatest issues of our time. We have voted against the report, however, because we are confident that the national parliaments of the individual Member States can manage these important issues appropriately. We do not believe that the EU should express opinions on issues of this type in far-reaching reports resembling political programmes more than anything else, and we object in principle to the general trend whereby the EU institutions endeavour to achieve influence and competence within ever more areas. The role of the EU in this connection is to ensure that no existing or future Member States offend against the values pertaining to gender equality.
in writing. - (FR) The fact that we are discussing gender equality 50 years after the Treaty of Rome is not an illustration of success. This principle has been enshrined in the Treaty since 1999. The legal basis for this policy is therefore sound.
Although this report is useful in terms of making up time, it leaves a lot to be desired. On the occasion of International Women's Day, the main theme in my country was the tailoring of pension rights to individual needs and the dividing up of those rights accumulated during marriage in the event of divorce. I am delighted that the roadmap stipulates that social protection systems should allow people to accrue individual pension rights.
I should like to point out that, on the basis of one of my 1991 resolutions, this House adopted a report in 1994 on the sharing out of pension rights in the event of divorce. The report made some practical proposals to the Commission, which took no follow-up action whatsoever. Why?
The same goes for my report and our proposals aimed at creating a framework for establishing a status for assisting spouses. All of this forms part of equal opportunities policy. We have heard enough fine words from the successive commissioners: where is the action?
in writing. - (FR) Five days on from International Women's Day, the European Parliament is proposing a roadmap for equality between men and women. Is the timing a coincidence? The fact remains that women are at the forefront, if not in reality, then at least in the texts.
The report presented to us proposes a near exhaustive list of the measures to be taken to guarantee equality between women and men. While numerous proposals have been put forward, not least those relating to the measures aimed at better reconciling the obligations of family and professional life, it must unfortunately be said that many worrying and meaningless points feature in this report.
I am talking, for example, about yet another attempt to introduce a system of quotas for the recruitment and participation of women in all economic and political sectors. We know that this measure can only be counterproductive in terms of the way in which women are portrayed and thought of.
However, I am also talking about the pointless proposal to create a 'Ms Lisbon' in charge of ensuring that the Lisbon Strategy is implemented properly: a kind of 'European superwoman'. Proposals such as this only discredit the initiatives taken to promote women.
The Committee on Women's Rights and Gender Equality has approved an ambitious report on the Roadmap for equality between women and men. Reconciling a fully-fledged job with the other things to which people aspire, such as family, social and personal involvement, is a challenge for the future for both women and men.
The Group of the European People's Party (Christian Democrats) and European Democrats has voted against certain elements of the report, either because these fly in the face of our political conviction, or because the areas involved should fall within the remit of the Member States rather than that of the European Union. As we see it, equal opportunities policy is a serious matter, and we take the view that this report, even if it does not contain any legislative commitments, is sufficiently important to take note of what is and is not included in it. Even though we do not agree with everything that is in this report from the Committee on Women's Rights and Gender Equality, we still want to send a message that, in the area of gender equality, 50 years after the Treaty of Rome, a great deal can, and indeed must, be done. Let there be no doubt about the fact that we too want equal opportunities, for we, too, are persuaded that Europe has a great deal to do in that area, and that is why our group has voted unanimously in favour of Mrs Sartori's report.
in writing. - (PT) We agree in general with the proposals included in this report seeking clarification from the Commission on the recommendation on collective cross-border management of copyright and related rights for legitimate online music services. The Commission proposal has sown considerable unease in the relations among European collective rights management societies (CRMs), with divisions between the large, small and medium-sized ones.
It must be pointed out that the Commission recommendation would benefit the major operators and the large multinational recording publishers in the online music market and would harm both authors and cultural diversity. At the same time, it would be an open invitation to concentrate nearly all rights management in the hands of two or three enormous CRMs, which would distort the concept underlying their establishment, which is the concept that gives them legitimacy.
We therefore generally agree with the proposals to amend the recommendation, which aim at making it more effective and fairer, thus safeguarding cultural diversity. We believe there should be a proposal for a directive on this issue as soon as possible, in order to minimise the damage that the recommendation is causing to relations among CRMs, and between them and their various users.
While the introduction of competition between collective management societies may be beneficial for rightholders and music services alike, it is imperative that it be controlled.
The fact that rightholders may freely select the manager of their choice throughout the entire European Union, and this irrespective of their country of origin, is liable to have various consequences. In particular, it will help ensure that rights are concentrated in the hands of the largest collective management societies. It is also liable to have unfavourable consequences for the most modest rightholders, insofar as rights managers will seek to attract the most profitable rightholders, and even to compromise fair treatment for all rightholders and thus to undermine cultural diversity.
Therefore, although the recommendation is supposed to be aimed at promoting fair competition, it is actually in danger of creating the opposite effect.
I voted in favour of adoption of the report by Mrs Lévai on the Commission Recommendation of 18 October 2005 on collective cross-border management of copyright and related rights for legitimate online music services (Recommendation 2005/737/EC).
It should be remembered that a great deal of work was involved in preparing the aforementioned report. The rapporteur took due account of the serious nature of the problem of copyright, the dangers posed by market monopoly and the issue of protecting consumers' rights. In line with the spirit of the report, I hope that the European market in online music services will be able to enjoy freedom of development, without detriment to cultural diversity.
I wish to say that I support the request for the Commission to undertake an in depth study of the impact of multi-territorial and multi-range licences on online music services, and for the results of the study to be submitted to the European Parliament.
This House is now right to conclude that the Commission, with its recommendation of 18 October 2005 on 'collective cross-border management of copyright and related rights for legitimate online music services' has gone too far. Neither the music industry, Parliament, nor the Council have been consulted, and the 'soft legislative approach' proposed by the Commission has already influenced market decisions, which makes it more than a recommendation.
At the moment, companies that want to offer online music services in Europe must organise the rights with copyright organisations and record companies in each country individually. The Commission is right to say that this can be simplified. The recommendation, however, opens up the possibility for a completely free market, which could put cultural diversity and local repertoire at risk, as attracting the most profitable right-holders is, indeed, a more viable proposition for collective copyright managers. Moreover, the Commission rates commercial interests higher than cultural diversity.
This House argues in favour of controlled competition by prescribing a number of clear conditions, such as the equal treatment of authors, a fair and transparent competition structure which prevents the income of authors from going down and a fair representation of all interested parties in the management structures. This report values unity in diversity, and so it can count on my support.
I voted in favour of adoption of the report by Mrs Lévai on collective cross-border management of copyright and related rights for legitimate online music services.
Mrs Lévai presented a very good report to the House.
Technical progress and the development of our civilisation have resulted in the emergence of a new generation of cross-border commercial copyright users. These are the suppliers of Internet music services. It shows how the market in copyright and related rights is evolving and developing, which further confirms the need for the initiatives taken in this area.
As we conduct the debate we are engaged in we should also bear in mind the possibility of responding to future needs resulting from the nature of collective cross-border management of copyright and related rights. For that reason also, it is essential to conduct an in depth study of the impact of multi-territorial and multi-range licences for online music services and of the effects on the socio-economic situation of the rightholders and on cultural diversity.
That concludes the explanations of vote.